                               IN THE UNITED
             Case 2:19-cv-00048-NDF           STATES DISTRICT
                                         Document     13 FiledCOURT
                                                                 03/29/19 Page 1 of 1
                                   FOR THE DISTRICT OF WYOMING

JIMMIE G. BILES, JR., MD,               )
                                        )
Plaintiff,                              )
                                        )      CIVIL NO. 19-CV-48-F
                    v.                  )
                                        )
JOHN HENRY SCHNEIDER, JR.;              )
MICHELLE RENE SCHNEIDER;                )
and MEDPORT, LLC       .                )
                                        )
Defendants.                             )



                                                                 - JOHN H. SCHNEIDER, JR
